       Case 4:20-cv-05103-JTR    ECF No. 22   filed 05/03/21   PageID.746 Page 1 of 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                   May 03, 2021
 1
                                                                        SEAN F. MCAVOY, CLERK

 2
 3                       UNITED STATES DISTRICT COURT
 4                      EASTERN DISTRICT OF WASHINGTON

 5
     ADALBERTO G.,                                No. 4:20-CV-5103-JTR
 6
 7                     v.                         ORDER GRANTING STIPULATED
 8                                                MOTION FOR REMAND
     ANDREW M. SAUL,                              PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                       OF 42 U.S.C. § 405(g)
     SECURITY,
10
11                Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the

14   above-captioned matter to the Commissioner for additional administrative

15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 21.

16   Attorney Thomas A. Bothwell represents Plaintiff; Special Assistant United States

17   Attorney L. Jamala Edwards represents Defendant. The parties have consented to

18   proceed before a magistrate judge. ECF No. 5. After considering the file and

19   proposed order, IT IS ORDERED:

20         1.    The parties’ Stipulated Motion for Remand, ECF No. 21, is

21   GRANTED. The above-captioned case is REVERSED and REMANDED to the

22   Commissioner of Social Security for further administrative proceedings pursuant to

23   sentence four of 42 U.S.C. § 405(g).

24         On remand, the administrative law judge (ALJ) shall: (1) reevaluate the

25   evidence of record including the opinions of State Agency doctors, James Irwin,

26   M.D., and Norman Staley, M.D., treating physician Quentin Johnson, M.D.,

27   treating provider Jessica Almaguer, A.R.N.P., Mark Johnson, P.T., Kevin

28   Sampson, M.D., consultative examiner Patrick Metoyer, Ph.D., and state records


     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
       Case 4:20-cv-05103-JTR    ECF No. 22    filed 05/03/21   PageID.747 Page 2 of 2




 1   examiner Brent Packer, M.D.; (2) reevaluate the evidence of record concerning
 2   Plaintiff’s symptom complaints; (3) reevaluate Plaintiff’s maximum physical and
 3   mental residual functional capacity as required by Social Security Ruling 96-9p;
 4   (4) reevaluate the hearing testimony of vocational expert Sharon Welter; and (5) if
 5   necessary after review of the opinions above, determine whether Plaintiff could
 6   perform past relevant work or other jobs in the national economy at step five.
 7         2.    Judgment shall be entered for PLAINTIFF.
 8         3.    Plaintiff’s Motion for Summary Judgment, ECF No. 18, is
 9   STRICKEN AS MOOT.
10         4.    An application for attorney fees and costs may be filed by separate
11   motion.
12         IT IS SO ORDERED. The District Court Executive is directed to enter this
13   Order, forward copies to counsel, and CLOSE THE FILE.
14         DATED May 3, 2021.
15
16                               _____________________________________
                                           JOHN T. RODGERS
17                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
